UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SYNGENTA CROP PROTECTION, LIC, : 18cv715 (DLC)

Plaintif£, : ORDER

 

_y-
INSURANCE COMPANY OF NORTH AMERICA,
INC., CENTURY INDEMNITY COMPANY, and

-ACE PROPERTY AND CASUALTY INSURANCE
COMPANY,

Defendants.

DENISE COTE, District Judge:

On November 2, 2017, defendants Insurance Company of North
America, Inc., Century Indemnity Company, and ACE Property and
Casualty Insurance Company (collectively, “INA”) filed a demand
for arbitration with the American Arbitration Association
(“AAA”) pursuant to a 1999 settlement (the “1999 Settlement”).
On January 26, 2018, plaintiff Syngenta Crop Protection, LLC
(“Syngenta”) commenced this action seeking to enjoin
arbitration. An Opinion of March 29, 2018 stayed this action
pending arbitration and noted that the arbitration clause in the
1999 Settlement requires that “any dispute with respect to” the
settlement be resolved through arbitration. See Syngenta Crop
Prot., LLC v. Ins. Co. of N. Am., Inc., No. 18CV7i5 (DLC), 2018

WL 1587601 at *4 (S.D.N.¥. Mar. 29, 2018).

 
The parties participated in arbitration before Kenneth R.
Feinberg (the “Arbitrator”), who issued a “Pinal Award” (the
“Award”) on January 6, 2020. The Award stated that it was “in
full settlement of all claims submitted to this Arbitration.”
Award at 6. On January 5, 2021, INA filed a motion to confirm
the Award. An Opinion of April 23 confirmed the Award and
instructed the Clerk of Court to enter judgment for the
defendants and close the case. See Syngenta Crop Prot., LLC v.

Ins. Co. of N. Am., Inc., No. 18CV715(DLC), 2021 WL 1590203, at

 

*3 (S.D.N.Y. Apr. 23, 2021).

In a letter of April 27, 2021, Syngenta requested that the
Court reopen the case because there remain live issues for the
Arbitrator or the Court to decide. In a letter of April 28, INA
did not oppose reopening the case but asked that, if the case
was reopened, the Court reinstate the stay that was previously
in effect pending arbitration. Based upon the parties’ letters
of April 27 and 28, it appears that the Award was partial and
only ruled on preliminary issues. Accordingly, it is hereby

ORDERED that the prior judgment entered for the defendants
is vacated.

IT IS FURTHER ORDERED that the Clerk of Court shall reopen
the case.

IT IS FURTHER ORDERED that the case shall remain stayed

pending arbitration.

 
IT IS FURTHER ORDERED that a status letter is due October

1, 2021.

Dated: New York, New York
April 28, 2021

ni, Lhe

NISE COTE
United States District Judge

 
